Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending in the application (Preliminary amendment filed 09/21/21).

Priority
This application is a 371 of PCT/JP2018/039762 filed 10/25/2018. This application claims foreign priority to JAPAN 2017-206227 filed 10/25/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites the -glucan or the derivative thereof is cellulose or carboxymethylcellulose.  Applicant may consider rewording this recitation as ‘wherein the -glucan is cellulose and the derivative thereof is carboxymethylcellulose’ for the sake of clarity if this is what is intended. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites derivatives. Paragraph 0039 (page 23) teaches carboxymethylcellulose (CMC), sodium CMC and ammonium CMC as examples of derivatives. The term derivative is broader than these examples cited. According to the Merriam-Webster’s Online Dictionary, “derivative” is defined as “a chemical substance related structurally to another substance and theoretically derivable from it”. Hence, one of ordinary skill in the art would not be able to ascertain and interpret the metes and bounds of the patent protection desired as to “derivative”.  One of ordinary skill in the art would clearly recognize that a "derivative" would read on polysaccharides having widely varying groups that could be used to substitute them. Any significant structural variation to a compound would be reasonably expected to alter its properties; e.g. physical, chemical, physiological effects and functions.  Thus, it is unclear as to what all are encompassed by the term “derivative”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation -glucan, and the claim also recites chitin, chitosan which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. This also applies to claim 4. The 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falcone et al (US 9,161,987).
Falcone teaches carboxymethyl cellulose crosslinked with polyethylene oxides (PEG) and PEG diglycidyl ether. The crosslinking converts them to particles (abstract; Fig. 2; Fig. 12; col. 2, lines 4-36; col. 15, line 55 through col. 16, line 12; Examples 1-4; col. 12, lines 16-17; limitations of claims 1-4, 6 (for PEGDE and PEG) and 7).
Therefore, Falcone anticipates claims 1-4, 6 and 7.

Claim(s) 1 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimura (Drug Delivery Systems, 2016, 31(4), 308-319, English translation pages 1-24, page .
Kishimura teaches PEG block copolymers PICsomes having a particle size of 100nm. Crosslinked PICsomes that have particle size of 100nm are also taught (page 2-part 2; page 8-part 3; limitations of claims 1 and 8-9). The PICsomes contain Resovist as a contrast agent (page 15, first para and Fig. 9; limitation of claim 10). Therefore, Kishimura anticipates claims 1 and 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Falcone et al (US 9,161,987).
Tsiper teaches composition for treating cancer/tumor via encapsulation. This is done by introducing physical obstructions. The obstruction is introduced using a hydrogel of polyvinyl alcohol, cellulose derivatives. Swelling of the polymers causes the obstruction. This can also be done with a polymer structure that has a crosslinked network. The cancers treated are breast, colon, rectal, lung pancreas etc. (col. 5, lines 35-50; col. 6, lines 1-29; col. 8, lines 5-24; col. 15, lines 10-48; the method of claim 11; limitation of claim 18 regarding swelling; limitation of claims 12-14; part of the limitations of claims 21 and 22).
The crosslinked polymer can be introduced by means of injection and introduced into the interior of the arterial lining (col. 17, lines 5-31; col. 18, lines 9-47; col. 13, line 30; limitations of claims 15-17). Multiple administrations can be done (col. 14, lines 51-52; limitation of claim 19). The method is for treating cancers in individuals, which includes mammals as in claim 20.

‘840 teaches the use of a tumor sealant for therapy, which uses the EPR effect specific to tumor cells by particles that permeate only tumor blood vessels and accumulate and settle in the tumor. It permeates gaps in the range of 50nm to 500nm. This teaching is a suggestion to the artisan to use particles of the tumor sealant in the range of 50-500nm (limitations of claims 11, 21 and 22 regarding nano particles).
Falcone teaches crosslinked polymers of the type PS1-X-PS2 as in claim 23. In view of the teachings of Tsiper and‘840, it would be obvious to one of ordinary skill in the art to use the crosslinked polymer of Falcone in the method of Tsiper and ‘840.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed polymers in a method of treating tumor since the use of such polymers for the same purpose is known in the art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (E) above are seen to be applicable here since based on the prior art teachings, crosslinked absorbent polymers including polysaccharides and carboxymethyl derivatives are known in the art for use as tumor sealants in a method of treating cancer. Thus, it is obvious to arrive at the claimed tumor sealants and use them in a method of treating tumors.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other crosslinked polymers that have enhanced sealant properties. Product and method improvement is the motivation.
It would be obvious to one of ordinary skill in the art to use the claimed sealants in a method of treating the cancers as in claim 13, administer the sealant locally to a tumor site as in claim 15, administer it via a microcatheter as in claim 17, adjust the particle size having a diameter of 20nm to 700nm and swelling rate as in claims 21-22 for the purpose of obtaining optimal beneficial effects. The prior art provides starting points for the same.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Hiroyuki (JP 2012012462 A; machine English translation; cited in IDS filed 06/18/2020; ‘462) and Hiroyuki (WO 2012147255 A1; machine English translation; cited in IDS filed 06/18/2020; ‘255).
The teachings of Tsiper and ‘840 are set forth above. Tsiper does not expressly teach the use of the polysaccharides in claim 3, cellulose or carboxymethylcellulose as in claim 4, the spacer in claim 5, some of the crosslinkers in claim 6, some of the sealants in claim 7, particle size below 50nm as in claim 8 and the limitation of claim 9. However, from the teachings of Tsiper and ‘840 it is obvious to use several crosslinked polymers and crosslinked cellulose derivatives (in general) and use the crosslinked polymers in the form of particles having part of the size range as in claim 8.
‘462 teaches the use of superabsorbent polymers using cellulose, chitin and chitosan crosslinked with polycarboxylic acid anhydride for a wide range of applications including medical care (abstract, para 0064, claims; limitations of claims 1-5).
‘255 teaches absorbent polymers obtained by crosslinking carboxymethylcellulose using polyethylene glycol, epichlorohydrin and the like for medical uses (abstract; claims; see entire English translation; limitations of claims 1-2, 4 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed sealants since such polymers are known in the art for use in medical applications.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme 
According to the rationale discussed in KSR above, the rationale in (E) above is seen to be applicable here since based on the prior art teachings, crosslinked absorbent polymers including polysaccharides and carboxymethyl cellulose derivatives and the other claimed polysaccharides are known in the art for use as tumor sealants in a method of treating cancer. Thus, it is obvious to arrive at the claimed tumor sealants as in claims 1-7 since such polymers find wide applications including applications in the medical field.
prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other crosslinked polymers that have enhanced absorbent sealant properties for the various applications taught in the prior art.
It would be obvious to one of ordinary skill in the art to adjust the particle size as in claim 8 for the purpose of optimization and provide the sealant particles in the form of an emulsion as in claim 9 as alternative form for the applications. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsiper (US 8,377,484) in view of WO 2017/104840 English abstract; cited in IDS filed 06/18/2020; ‘840) and further in view of Kishimura (Drug Delivery Systems, 2016, 31(4), 308-319, English translation pages 1-24, page and para citations in rejection are from English translation; document cited in IDS filed 06/18/2020).
The teachings of Tsiper and ‘840 are set forth above. Both do not expressly teach the sealant particle comprising a contrast agent and/or dye as in claim 10.
Kishimura teaches PEG block copolymers PICsomes having a particle size of 100nm. Crosslinked PICsomes that have particle size of 100nm are also taught (page 2-part 2; page 8-part 3). The PICsomes contain Resovist as a contrast agent (pages 15-17 and Fig. 9; limitation of claim 10).
Even though Kishimura does not expressly teach the use of a dye as a component as in claim 10, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include a dye as a component with the particles of the sealant since Kishimura teaches the use of the crosslinked polymers for detecting tumors.

According to the rationale discussed in KSR above, the rationale in (E) above is seen to be applicable here since based on the prior art teachings, crosslinked absorbent polymers including polysaccharides and carboxymethyl cellulose derivatives and the other claimed polysaccharides are known in the art for use as tumor sealants in a method of treating cancer. Such polymers are also useful in combination with contrast agents for imaging tumors 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to look for other crosslinked polymers and contrast agent and/or dyes that have enhanced properties for tumor imaging.

Conclusion
Pending claims 1-23 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623